Citation Nr: 0518805	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed 
as secondary to service-connected pulmonary tuberculosis. 

2.  Entitlement to service connection for asbestosis. 

3.  Entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis, chronic, far advanced, arrested July 
28, 1955.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1942 October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and March 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  The is no competent evidence linking a current disability 
due to emphysema to the veteran's service-connected residuals 
of tuberculosis.  

2.  There is no competent evidence linking a current 
disability associated with a respiratory disorder to in-
service exposure to asbestos. 

3.  The veteran's tuberculosis has been inactive since 1955 
and currently results in minimal, if any, residuals. 


CONCLUSIONS OF LAW

1.  Emphysema is not proximately due to or the result of 
service-connected pulmonary tuberculosis.  38 C.F.R. § 3.310 
(2004). 
 
2.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004). 

3.  The criteria for a rating in excess of 30 percent for 
pulmonary tuberculosis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, Diagnostic 
Code (DC) 6721 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  




Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a November 2002 letter, the RO advised the veteran of the 
VCAA.  In addition, the veteran was advised, by virtue of 
detailed June 2003 and July 2003 statements of the case 
(SOCs) and August 2004 and September 2004 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The record reflects, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOCs and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
Further, the claims file reflects that the June and July 2003 
SOCs contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

By rating decision dated in October 1954, it was determined 
that service connection for "pulmonary tuberculosis, far 
advanced, active" was warranted on the basis that this 
condition was shown within one year after service.  A 100 
percent rating was assigned effective from June 18, 1954, 
under Diagnostic Code (DC) 6701.  

Evidence of record at the time of the October 1954 decision 
included the veteran's service medical records, which did not 
reflect any treatment for tuberculosis, and included a 
negative chest X-ray taken in July 1945 within three months 
before the veteran's separation from service in October 1945.  
Following service separation, the veteran was hospitalized in 
July 1946 with complaints of loss of weight, coughing, and 
spitting up blood.  X-rays taken in conjunction with this 
hospitalization revealed a mottling in the right apex in the 
bronchial distribution of the right upper lobe bronchus to 
the posterior apex, which was felt to be suggestive of an 
upper lobe bronchiectasis.  The lesion did not have the 
appearance of a tuberculosis infection, but a pathological 
report following the excision of a fistula in ano resulted in 
the diagnosis of "probably tuberculosis."  Also of record 
were reports from a June 1954 VA hospital admission for what 
was diagnosed as "tuberculosis, pulmonary, chronic, far 
advanced, active, II." 

By rating decision dated in October 1955, it was determined 
by the adjudicators that the veteran's tuberculosis had been 
arrested since July 28, 1955.  The rating for tuberculosis 
was accordingly reduced to 50 percent from July 28, 1957, to 
July 27, 1961.  A 30 percent rating was assigned thereafter, 
and this "protected" rating has been confirmed and 
continued until the present time.  Evidence of record at the 
time of that decision included reports from an October 1955 
VA examination of the veteran which indicated that his 
tuberculosis had been inactive for nine months.  

Examining some of the more recent clinical evidence, an April 
2002 private X-ray demonstrated hyperinflated lungs and 
nodular changes consistent with prior granulomatis disease.  
The veteran was afforded a VA respiratory examination in June 
2002, at which time he reported having a productive cough 
with yellow sputum and occasional hemoptysis.  He stated that 
he can only walk one block before he has to rest due to 
shortness of breath, and he indicated that he had developed 
balance problems from the antibiotics that were prescribed in 
the past for tuberculosis.  The veteran reported that he was 
not receiving any treatment for pulmonary disabilities.  Upon 
physical examination, the lungs were clear to auscultation, 
although the breath sounds were extremely diminished.  
Excursion was satisfactory without use of accessory muscles.  
The chest X-ray demonstrated emphysema without evidence of 
cavitation.  Pulmonary testing was revealed mild restrictive 
disease.  The diagnoses were "[t]uberculosis, resolved 
without radiographic evidence; [p]ostural dizziness secondary 
to orthostasis and probably not related to antitubercular 
drugs; and mild obstructive and restrictive pulmonary 
disease."  

The veteran was afforded another VA examination in February 
2003, with the physician who conducted the examination 
indicating that the relevant clinical history had been 
reviewed.  This history was said to include "chronic 
obstructive pulmonary disease i.e. emphysema."  At the time 
of the examination, the veteran complained about increased 
dizziness, which he again attributed to damage caused by 
medication for tuberculosis prescribed in the 1950s.  He also 
complained about increasing shortness of breath.  

Upon clinical evaluation, the lungs were clear to 
auscultation bilaterally but airflow was significantly 
diminished.  There was no peripheral edema.  Pulmonary 
function testing was noted to reveal a DLCO that was 83 
percent of normal; the FVC was 70 percent of normal; and 
FEV1/FVC was 92 percent of normal.  The interpretation 
following this testing was mild obstructive disease and 
normal lung volume.  Chest X-rays were interpreted as showing 
a healed granulomatous disease in the apices bilaterally, 
with no evidence of cavitation or fibrosis.  Following the 
examination, the diagnoses were listed as resolved tubercular 
disease with minimal residuals and "[p]erceived dyspnea, 
multifactorial in causation:  i.e. non service connected 
COPD, probably myocardial dysfunction, also non service 
connected."  Also noted was "[p]erceived balance problems, 
but these are more likely secondary to present 
antihypertensive therapy than to past treatment with 
streptomycin and INH, as these would have given him symptoms 
long before now.  Therefore, less than likely service 
connected."    

Also of record are reports from a June 2004 CAT scan that 
demonstrated a small calcified granuloma in the left lung 
field and calcified lymph nodes in the right paratracheal, 
right hilar, and subcarinal regions.  VA outpatient treatment 
records dated through 2004 reflect treatment for several 
conditions, but do not reflect any evidence of active 
residuals of tuberculosis.  

III.  Legal Criteria/Analysis

A.  Service Connection Issues

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of:  (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Review of the claims file reveals statements from the veteran 
contending that he developed a respiratory disorder as a 
result of exposure to asbestos during service.  There is no 
statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases which 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(Jan. 31, 1997).  Also, a precedent opinion by VA's Office of 
General Counsel has discussed the development of asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols, using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  Manual 
M21-1, Part VI, para. 7.21(b)(2) (Jan. 31, 1997).  An 
asbestos-related disease could develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have made specific reference 
to the DVB Circular and discussed the RO's compliance with 
the Circular's claim-development procedures).  With these 
claims, the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  Manual M21-1, Part 
VI, para. 7.21(d)(1), supra.

In this case, the record shows that the RO complied with the 
required procedures.  The RO sent the veteran a letter in 
January 2003 requesting specific details as to his asserted 
in-service asbestos exposure, and he provided written 
information in response, in February 2003.  As a result, and 
in light of the lack of any medical evidence suggesting that 
the veteran has asbestosis or a current respiratory disorder 
as a result of exposure to asbestos during service, the Board 
finds that VA has satisfied its specific duty to assist a 
claimant in an asbestos-related claim in the instant case.  
Careful review of the record revels no competent evidence 
linking emphysema, or any other current respiratory disorder, 
to the veteran's service-connected residuals of tuberculosis.  
Asbestosis has not been diagnosed, and there is no competent 
evidence linking any other current respiratory disorder to 
conceded exposure to asbestos in service by the RO.  The only 
competent medical evidence addressing the issue of the 
etiology of the veteran's current respiratory disability, 
which is the medical opinion obtained in conjunction with the 
February 2003 VA respiratory examination, found no 
relationship between a current respiratory disability and 
tuberculosis, or any other in-service symptomatology or 
pathology.  
While the Board has carefully considered the assertions of 
the veteran, including those presented at the March 2004 
hearing, expressing his view that there is an etiological 
link between a current respiratory disorder and in-service 
symptomatology or exposure to asbestos and/or to 
tuberculosis, the veteran is not deemed competent to provide 
evidence as to medical causation.  See Routen, Espiritu, 
supra.  The Board finds that, on balance, the probative value 
of the negative evidence outweighs that of the positive.  
Therefore, the claims for service connection must be denied.  
Gilbert, supra.

B.  Increased Rating Issue as to Tuberculosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder, in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under Diagnostic Code 6721, which pertains to the rating of 
tuberculosis for which service connection was in effect on 
August 19, 1968, a general rating formula for pulmonary 
tuberculosis is applicable.  For inactive pulmonary 
tuberculosis as to which entitlement had been established on 
or before August 19, 1968, an evaluation of 100 percent 
disablility is warranted for two years after the date of 
inactivity, following active tuberculosis that was clinically 
identified during service or subsequently.  Thereafter, for 
four years, or in any event, to six years after the date of 
activity, a 50 percent rating is warranted.  Thereafter, for 
five years, or to eleven years after the date of inactivity, 
a 30 percent rating is warranted.  Following far advanced 
lesions diagnosed at any time when the disease process was 
active, a minimum 30 percent rating is provided.  Following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc., a 20 percent rating is assigned.  Otherwise, a 
noncompensable (0 percent) rating is provided.  38 C.F.R. § 
4.97, DCs 6701-6724.  

The graduated 50 percent and 30 percent ratings and the 
permanent 30 percent and 20 percent ratings for inactive PTB 
are not to be combined with ratings for other respiratory 
disabilities.  DCs 6701-6724, supra, Note (2).

Alternatively, residuals of tuberculosis may be rated as 
restrictive lung disease (Diagnostic Codes 6840 through 
6845), which provide evaluations as follows: 

FEV-1 less than 40 percent for predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise capacity less 
than 15ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory 
failure, or patient requiring outpatient oxygen therapy 
is rated as 100 percent disabling.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40- to 55-percent, or DLCO (SB) of 40- to 55-percent 
predicted, or maximum oxygen consumption of 15 or 20 
ml/kg/min (with cardiorespiratory limit) is rated as 60 
percent disabling.

FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 
56- to 70-percent, or DLCO (SB) of 56- to 65-percent 
predicted is rated as 30 percent disabling. 

FEV-1 of 71- to 80-percent predicted, or FEV-1/FVC of 
71- to 80-percent, or DLCO (SB) of 66- to 80-percent 
predicted is rated as 10 percent disabling.  38 C.F.R. 
§ 4.97, DCs 6840-6845 (2004).  

The above criteria have been in effect since October 7, 1996, 
See 46 Fed. Reg. 46,728 (Sept. 5, 1996) (effective Oct. 7, 
1996).

Prior to October 7, 1996, the Rating Schedule provided that a 
veteran who was entitled to receive compensation for 
inactive, chronic far advance pulmonary tuberculosis, on or 
before August 19, 1968, was entitled to a 100 percent 
evaluation for two years after the date of inactivity, 
following active pulmonary tuberculosis clinically identified 
during active service or subsequent thereto.  See 38 C.F.R. 
§ 4.97, DC 6721 (1996).  Thereafter, a 50 percent evaluation 
was assigned during the period from the third through the 
sixth years after the date of inactivity, and a 30 percent 
evaluation if far-advanced lesions were diagnosed at any time 
when the disease process was active.  Id.  The Rating 
Schedule further provided that the

graduated 50 percent and 30 percent evaluations, and the 
permanent 30 percent and 20 percent evaluations for inactive 
pulmonary tuberculosis, were not to be combined with ratings 
for other respiratory disabilities.  Id. at Note 2.  

Where a law or regulation (particularly pertaining to the 
Rating Schedule) changes after a claim has been filed, but 
before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  The effective date rule established by 38 U.S.C.A. § 
5110(g) (West 2002), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  The veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Applying the criteria above to the instant case, the record 
shows that veteran's tuberculosis has been medically inactive 
since 1955.  Under the provisions that were in effect prior 
to October 7, 1996, the veteran's 30 percent rating, assigned 
by the October 1955 rating decision, is the minimum 
evaluation permitted following a diagnosis of active lesions.

As for entitlement to a rating in excess of 30 percent under 
any of the applicable rating criteria, review of the recent 
clinical evidence reveals no evidence of active residuals 
from the veteran's long-dormant tuberculosis which would 
warrant increased compensation.  In this regard, the June 
2002 VA examination resulted in the conclusion that the 
veteran's tuberculosis had resolved without radiographic 
evidence.  Moreover, the assessment following the February 
2003 VA examination, which was prefaced by a review of the 
pertinent clinical history, was that the veteran's 
tuberculosis was resolved, with "minimal residuals."  
Review of the June 2004 CAT scan report, and VA outpatient 
treatment records associated with the claims file, also 
reveal no current residuals directly attributable to the 
dormant tuberculosis which would warrant increased 
compensation.  While the Board does not dispute that some of 
this evidence shows respiratory symptomatology and diagnoses, 
to include COPD, disability resulting therefrom has not been 
associated medically with the service connected inactive 
tuberculosis.  

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that, when the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this regard, 
the Board notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected tuberculosis has been demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The veteran asserts, in written contentions and sworn 
testimony presented at his March 2004 hearing, a much more 
debilitating condition due to his inactive tuberculosis than 
was demonstrated by the evidence cited above, and the Board 
fully respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See, Routen, Espiritu, supra; 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, supra.   




ORDER

Entitlement to service connection for emphysema, claimed as 
secondary to pulmonary tuberculosis, is denied. 

Entitlement to service connection for asbestosis is denied. 

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


